The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2014

                                    No. 04-13-00587-CR

                                        Mary Rendon,
                                         Appellant

                                              v.

                                     The State of Texas,
                                          Appellee

                 From the County Court at Law No. 11, Bexar County, Texas
                                  Trial Court No. 372431
                           Honorable Carlo Key, Judge Presiding


                                       ORDER
       The State’s motion for extension of time to file the brief is GRANTED. No further
extensions will be granted.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court